Name: 93/221/EEC: Commission Decision of 26 March 1993 approving the Spanish programme of agricultural income aid for farmers in Extremadura (districts of Don Benito, Puebla de Alcocer, Castuera, Trujillo and LogrosÃ ¡n)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  farming systems;  regions of EU Member States
 Date Published: 1993-04-21

 Avis juridique important|31993D022193/221/EEC: Commission Decision of 26 March 1993 approving the Spanish programme of agricultural income aid for farmers in Extremadura (districts of Don Benito, Puebla de Alcocer, Castuera, Trujillo and LogrosÃ ¡n) Official Journal L 095 , 21/04/1993 P. 0035 - 0035 Finnish special edition: Chapter 3 Volume 49 P. 0112 Swedish special edition: Chapter 3 Volume 49 P. 0112 COMMISSION DECISION of 26 March 1993 approving the Spanish programme of agricultural income aid for farmers in Extremadura (districts of Don Benito, Puebla de Alcocer, Castuera, Trujillo and LogrosÃ ¡n)(93/221/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 768/89 of 21 March 1989 establishing a system of transitional aids to agricultural income (1), and in particular Article 7 (3) thereof, Having regard to Commission Regulation (EEC) No 3813/89 of 19 December 1989 laying down detailed rules for the application of the system of transitional aids to agricultural income (2), as amended by Regulation (EEC) No 1110/91 (3), and in particular Article 10 (3) thereof, Whereas on 4 March 1993 the Spanish authorities notified the Commission of their intention to introduce a programme of agricultural income aid for farmers in Extremadura (districts of Don Benito, Puebla de Alcocer, Castuera, Trujillo and LogrosÃ ¡n); Whereas the measures provided for in this Decision are in accordance with the provisions of Regulation (EEC) No 768/89 and the detailed rules for their application, and particularly with the aims of the second subparagraph of Article 1 (2) of the said Regulation; Whereas the Management Committee for Agricultural Income Aids was consulted on 22 March 1993 on the measures provided for in this Decision; Whereas the EAGGF Committee was consulted on 23 March 1993 on the maximum amounts that may be charged annually to the Community budget as a result of approving the programme, HAS ADOPTED THIS DECISION: Article 1 The programme of agricultural income aid for farmers in Extremadura (districts of Don Benito, Puebla de Alcocer, Castuera, Trujillo and LogrosÃ ¡n), notified to the Commission by the Spanish authorities on 4 March 1993, is hereby approved. Article 2 The maximum amounts that may be charged annually to the Community budget as a result of this Decision shall be as follows: /* Tables: see OJ */ Article 3 This Decision is addressed to the Member States. Done at Brussels, 26 March 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 84, 29. 3. 1989, p. 8. (2) OJ No L 371, 20. 12. 1989, p. 17. (3) OJ No L 110, 1. 5. 1991, p. 72.